Title: From Thomas Jefferson to Samuel Huntington, 26 February 1781
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Richmond, Feby. 26th. 1781.

I gave you information in my last letter that Genl. Greene had cross’d the Dan at Boid’s ferry, and that Ld. Cornwallis had arrived at the opposite shore. Large reinforcements of militia having embodied both in the front and rear of the enemy, he is retreating with as much rapidity as he advanced. His route is towards Hilsborough. Genl. Greene crossed the Dan, the 21st. in pursuit of him. I have the pleasure to inform you that the spirit of opposition among the people was as universal and ardent as could have been wish’d. There was no restraint on the numbers which embodied but the want of arms.
The British in Portsmouth lie close in their lines. The French Squadron keep them in by water, and since their arrival, as they put it out of the [power of the] enemy to cut off our retreat up Nansemond river, our force has been moved down close to their lines.
I have the honor to be with great respect Sir Your most obedt. & mo hble. Servt.,

Th: Jefferson

